Per Curiam,
Referring to the insufficiency of the evidence, in this case, the learned auditing judge in the conclusion of his opinion, rightly said: “ No verdict against the validity of this will would be permitted to stand.” He therefore refused the issues prayed for and dismissed the appeal from the decision of the register of wills. In this he was sustained by the court in banc. All that can be profitably said on the questions involved, will be found in the clear and satisfactory opinion above referred to, and on it we affirm the decree.
Decree affirmed and appeal dismissed with costs to be paid by appellant.